        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

SAIFULLAH KHAN,                           :
     Plaintiff,                           :
                                          :
v.                                        :      CIVIL NO. 3:19-CV-01966 (KAD)
                                          :
YALE UNIVERSITY, et. al.                  :
     Defendants.                          :      June 2, 2020


     MEMORANDUM OF LAW IN OPPOSITION TO THE JANE DOE DEFENDANT’S
                         MOTION TO DISMISS
       On Halloween night, 2015, Defendant Jane Doe seduced the Plaintiff, Saifullah

Khan, to have consensual sexual intercourse with her. The next morning, she awoke with

her dignity offended and only her own libidinal urges to blame. At least in an honest world,

that would have been the case. Jane Doe, however, could not face the inevitable

perception that she had behaved in a trashy manner by having a one-night stand with Mr.

Khan. Consequently, she manufactured a claim of rape to spread to her friends and then

sought contraceptive care at the Yale University Health Center for what she described as

consensual unprotected sex.

       Trapped in a lie of her own making, Jane Doe then proceeded to file a formal rape

complaint against Mr. Khan instead of setting the record straight with an accurate account

of the events of that fateful night. The consequences were devastating to Mr. Khan. He

lost his years of hard work at Yale University, his scholarship, and a promising career. He

also lost his familial relationships with his orthodox Muslim family, and he faces

deportation to his native Afghanistan – a deportation that will inevitably result in certain

death for him due to his non-adherence to strict Islam. He faced his criminal charges
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 2 of 14



bravely, and he was acquitted by a jury of four counts of sexual assault after less than a

day of deliberation on the strength of the evidence presented to show Jane Doe’s consent.

       Mr. Khan faced a different sort of so-called justice from Yale University. In a

hearing heavily biased against Mr. Khan and prejudiced by the self-righteous cries of an

aggrieved #MeToo lynch mob, Yale University wholeheartedly embraced the lies that

Jane Doe continued to tell about Halloween night, 2015 and expelled Mr. Khan.

       Jane Doe now seeks immunity as a matter of law for destroying Mr. Khan’s life in

a failed effort to preserve her dignity by converting herself into the victim by false tales.

For the reasons stated herein, the Court should deny Jane Doe’s motion to dismiss.

                               FACTUAL BACKGROUND

       On the night of Halloween in 2015, Mr. Khan and Jane Doe – both Yale University

students – met at a Halloween party sponsored by an off-campus secret society. Compl.

¶ 39. They subsequently attended a performance by the Yale Student Orchestra at

Woolsey Hall – an on-campus auditorium. Id. at ¶ 39. The couple left the orchestral

performance early because Jane Doe was not feeling well, and they walked together on

campus before heading to Trumbull College where their co-educational dormitory was

located. Id. at ¶ 41.

       Mr. Khan escorted Jane Doe to her room, and he parted from her there and headed

back to his own room. Id. at ¶ 42 While he was en route to his own room, Jane Doe asked

him to come back. Id. at ¶ 42. Mr. Khan complied, and she then asked him to check on

the whereabouts of one of her friends. Id. at ¶ 42. When Mr. Khan returned from checking

on her friend, Mr. Khan and Jane Doe had consensual sex in Jane Doe’s room. Id. at ¶

43.
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 3 of 14



       The next morning, Jane Doe told her friends that she had been raped; however,

when she sought contraceptive care at the university health center, she told the health

care workers that she had engaged in consensual unprotected sex. Id. at ¶ 45. After a

few days elapsed, Jane Doe finally worked up the courage and sufficient details to tell

Yale officials her alleged story of rape. Id. at ¶ 46. After an official from Yale University

helped Jane Doe to prepare and file a formal complaint against Mr. Khan, Deputy Dean

Joe Gordon suspended Mr. Khan immediately and ejected him from campus, rendering

him homeless. Id. at ¶ 47.

       The Yale Police Department opened a rape investigation into Mr. Khan, and the

State of Connecticut charged him with multiple counts of sexual assault in mid-November

2015. Id. at ¶ 48. In early 2018, Mr. Khan was tried and acquitted of all counts of sexual

assault with the jury returning a verdict after less than a day of deliberation. Id. at ¶ 52.

       Evidence produced at trial showed that Jane Doe exhibited a pattern of seductive

conduct toward Mr. Khan as well as consensual conduct on the night of the alleged rape.

Id. at ¶ 52. She sent him flirtatious text messages and a Shakespearean sonnet in the

days prior to Halloween. Id. at ¶¶ 53-54. She also wore a revealing and sexually

provocative cat-costume that night. Id. at ¶¶ 53-54. Furthermore, video evidence showed

that Jane Doe and Mr. Khan had enjoyed a happy walk across campus after they left the

Yale Student Orchestra’s performance. Id. at ¶ 54. Finally, Jane Doe could not contradict

the fact that she invited Mr. Khan into her room in the first place, presumably for the

purpose of copulating with him. Id. at ¶ 54.

       The criminal trial so decimated the truth of Jane Doe’s allegations that Yale

University did not proceed with Title IX proceedings against Mr. Khan until a #MeToo
          Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 4 of 14



protest forced the university to act to stave off a public relations nightmare. Id. at ¶¶ 57-

66, 74. The result was the lynching of Mr. Khan in a Title IX proceeding where he was not

allowed counsel or the ability to confront Jane Doe to expose her lies as he had done in

criminal court. Id. at ¶¶ 74-81

                                        ARGUMENT
         To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 557).

         While legal conclusions and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” are not entitled to a presumption of

truth, Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555), courts must accept all

well-pleaded factual allegations as true and draw “all reasonable inferences in the

nonmovant’s favor.” Interworks Sys. Inc. v. Merch. Fin. Corp., 604 F.3d 692, 699 (2d Cir.

2010).

I.       The Plaintiffs’ Tortious Interference Claims About Jane Doe’s Initial
         Allegations In 2015 Are Not Time Barred. Mr. Khan Did Not Intend To Plead
         Defamation Claims Occurring Prior To December 13, 2017.

         The first argument that Jane Doe raises is that Mr. Khan’s claims, to the extent

that his tortious interference claims, so far as they apply to conduct prior to December 13,
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 5 of 14



2016, and his defamation claims, so far as they apply to conduct prior to December 13,

2017, are time-barred. See Doe’s Mot. To Dismiss, pp. 15-16.

       Mr. Khan does not raise defamation claims prior to December 13, 2017; however,

upon re-reading his count of defamation, he understands why Jane Doe felt compelled to

address any such claims out of an abundance of caution. Mr. Khan did not raise

defamation claims prior to December 13, 2017 because of the Connecticut Supreme

Court’s clear holding in Cweklinsky v. Mobil Chemical Co., 267 Conn. 210, 224 (2004)

that each defamatory statement constitutes a separate cause of action.

       As for Mr. Khan’s tortious interference claim, it is well-established in Connecticut

law that the continuing course of conduct doctrine applies to tortious interference claims.

See, e.g., PMG Land Associates, L.P. v. Harbour Landing Condominium Association,

Inc., 172 Conn. App. 688, 694-96 (2017).

       When the wrong sued upon consists of a continuing course of conduct, the
       statute does not begin to run until that course of conduct is completed ... [I]n
       order [t]o support a finding of a continuing course of conduct that may toll
       the statute of limitations there must be evidence of the breach of a duty that
       remained in existence after commission of the original wrong related
       thereto. That duty must not have terminated prior to commencement of the
       period allowed for bringing an action for such a wrong

Navin v. Essex Sav. Bank, 82 Conn. App. 255, 262 (2004).

       In the instant case, the Plaintiff has alleged that Jane Doe concocted a false claim

of rape in 2015 and persisted in using her false allegations to get him expelled from Yale

– an endeavor that took her almost four years to accomplish and which she eventually

succeeded in doing. Compl. ¶ 119. Her continuing course of conduct included making her

statements to anyone who would listen even though she knew that they were false. These

listeners included Yale University who ultimately caved to intense pressure of a
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 6 of 14



bloodthirsty #MeToo lynch mob. See generally Compl. Jane Doe does not challenge the

factual sufficiency of any of Mr. Khan’s allegations.

       Consequently, Mr. Khan’s tortious interference claim is not time barred as it

concerns Jane Doe’s conduct prior to December 13, 2016. Therefore, the Court should

deny Jane Doe’s motion to dismiss.

II.    Jane Doe Does Not Enjoy Absolute Immunity For Her Statements Made
       During The UWC Proceedings Because Yale University Is Not A State Actor.

       Jane Doe asserts an elaborate quasi-judicial immunity defense, but completely

skips the elementary question underlying quasi-judicial immunity doctrine. Does quasi-

judicial immunity extend to private institutions’ disciplinary bodies? In doing so, she asks

the Court to interpret Connecticut law in a way that Connecticut courts have never

interpreted it without informing the Court or Mr. Khan as to any controlling Connecticut

support for her argument.

       The Connecticut Supreme Court and the Connecticut Appellate Court have never

extended quasi-judicial immunity to a private disciplinary proceeding, and the Court

should not do so now. See, e.g., Bose v. Bea, 947 F.3d 983, 994 (6th Cir., Jan. 28, 2020)

(reversing a district court’s dismissal of a defamation claim in a Title IX proceeding at a

private university on the grounds that Tennessee case law had only applied its quasi-

judicial absolute immunity privilege to proceedings conducted by public bodies); Cuba v.

Plyant, 814 F.3d 701, 717 (5th Cir. 2016) (holding that a private university’s disciplinary

proceedings are not quasi-judicial because it does not have any law enforcement or law

interpreting authority); Overall v. Univ. of Pa., 412 F.3d 492, 497-98 (3d Cir. 2005)

(holding that, under Pennsylvania law, a disciplinary proceeding a private university was
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 7 of 14



not quasi-judicial because there was no government involvement).1 Even though one

Connecticut Superior Court judge did extend quasi-judicial absolute immunity to

statements made before a private university’s disciplinary body, the plaintiffs in that case

did not raise the argument that quasi-judicial immunity could not apply in a private

disciplinary proceeding. Rom v. Fairfield University, 2006 WL 390448 (CT Sup. Ct. 2006);

see also Fogel v. University of the Arts, 2019 WL 1384577, at *1 (E.D. Pa. Mar. 27, 2019)

(dismissing a defamation claim related to Title IX proceedings at a private university on

the basis of quasi-judicial immunity and making no mention of any arguments against

applying quasi-judicial immunity to a private disciplinary proceeding). Consequently, there

is no controlling Connecticut authority that would justify a decision to extend quasi-judicial

immunity to a Title IX proceeding at a private university, and there is ample federal circuit

precedent declining to recognize private universities as state actors for quasi-judicial

immunity purposes.

       Furthermore, in its discussions of the quasi-judicial immunity doctrine, the

Connecticut Supreme Court has relied heavily on the common law. See, e.g., Peytan v.

Ellis, 200 Conn. 243, 245-46 (1986). The ancient English common law rule limits the

quasi-judicial immunity privilege to “legislative and judicial proceedings and other acts of

state.” Bose, 947 F.3d at 994 (quoting Jones v. Trice, 210 Tenn. 535, 540 (1962))

(emphasis added). There is no question that Yale University’s UWC proceedings are not

acts of state. Consequently, there is no basis in the foundational doctrinal underpinnings



1
 At least one district court has held that the denial of due process or an adversarial
hearing places quasi-judicial immunity out of reach. Doe v. Roe, 295 F.Supp.3d 664, 674-
75 (E.D.V.A. 2018). In the instant case, Mr. Khan did not receive due process because
he was denied counsel’s participation during the UWC hearings, the right to cross-
examine Jane Doe, or a comprehensive adversarial hearing in person. Compl. ¶¶ 76-81.
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 8 of 14



or in Connecticut case law to apply quasi-judicial immunity to Jane Doe’s statements to

the UWC in the instant case.

       Even though Title IX requires Yale University to comply with federal law on its

policies and procedures concerning sexual assault on campus, it does not automatically

convert a private institution’s disciplinary hearing into state action, which would be

required under the common law underpinning Connecticut’s quasi-judicial immunity

doctrine. Neither does Conn Gen. Stat. 10a-55m. Jane Doe’s attempt to draw an analogy

to a finding of law enforcement interests in a report to campus security in Razavi v. Sch.

Of the Art Inst. Of Chicago, 2018 IL App. (1st) 171409, 122 N.E.3d 361, 369-71, case

dismissed sub nom. Razavi v. Sch. Of Art inst. Of Chicago, 124 N.E.3d 475 (Ill. 2019)

fails under Connecticut law. The Razavi court’s holding was strictly limited to the

defendant’s report of alleged assault to campus security. Id. At best, Razavi’s formulation

of privilege protects the initiation of the law enforcement process, but it does not extend

further although the court’s dicta indicated that it would extend it further. Id.

       One more argument remains. The Razavi court reasoned that federal law

compelled the defendant to publish defamatory material. Id. This reasoning is grossly

misguided in the instant case. Federal law does not require Jane Doe to fabricate claims

of sexual assault to save whatever sense of dignity that she still had left after engaging in

consensual sexual intercourse with Mr. Khan. Federal law does not even require Jane

Doe to report an allegation of sexual assault even if it is true. If federal law did require

such, the federal government would then become responsible for defaming Mr. Khan. To

the contrary, federal law does not require anything of Jane Doe. It requires Yale University

to investigate her claims, but it does not require her to speak at all, let alone require her
         Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 9 of 14



to fabricate an allegation to ensure an investigation into Mr. Khan and his ultimate

punishment.

       Consequently, because Yale University is not a state actor, the Court should deny

Jane Doe’s motion to dismiss Mr. Khan’s claims on the assertion of quasi-judicial

immunity.

III.   Connecticut’s Anti-SLAPP Statute Does Not Protect Jane Doe Because It
       Does Not Make Her Constitutional Rights Absolute.

       Mr. Khan does not dispute that Connecticut’s anti-SLAPP statute, Conn. Gen. Stat.

52-196a, applies in federal court. He does, however, dispute Jane Doe’s characterization

of her constitutional rights as being absolute with no regard for his rights.

       As the date of this filing, the undersigned was unable to find any decisions from

the Second Circuit, the United States District Court for the District of Connecticut, the

Connecticut Supreme Court, or the Connecticut Appellate Court interpreting the

appropriate standard to be applied in an anti-SLAPP case.

       However, Connecticut Superior Courts have generally followed a two-part

framework based on the text of the statute of itself. First, the moving party must show, “by

a preponderance of the evidence, that the… complaint falls within the scope of the

statute.” Pacheco Quevedo v. Hearst Corp., 2019 WL 7900036, at *1 (CT. Super. Ct. Dec.

19, 2019) (internal quotation and citation omitted). Second, the Court “must next

determine whether a plaintiff ‘sets forth with particularity the circumstances giving rise to

the complaint ... and demonstrates to the court that there is probable cause, considering

all valid defenses, that the [plaintiff] will prevail on the merits of the complaint....’” Id. at *3

(quoting Conn. Gen. Stat. § 52-196a(e)(3)). A plaintiff’s burden consists of two parts. First
        Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 10 of 14



a plaintiff must show that his pleading is adequate. Id. at *3. Second, a plaintiff must show

probable cause that he will prevail. Id. at *3.

       A. Mr. Khan concedes that Connecticut’s anti-SLAPP statute covers Jane
          Doe’s arguments that his Complaint concerns matters related to her free
          speech and freedom of association rights. Mr. Khan did not state claims
          against Jane Doe for her statements to law enforcement or her testimony
          at his criminal trial.

       Mr. Khan concedes that his claims of defamation and tortious interference fall

within the scope of Connecticut’s anti-SLAPP statute as they relate to Jane Doe’s rights

to free speech and freedom of association. See United States v. Alvarez, 567 U.S. 709

(2012) (holding that falsity alone does not suffice to bring the speech outside of the First

Amendment). He does not concede that her statements are constitutionally protected

though, thus entitling them to the protection of the anti-SLAPP statute.

       Mr. Khan did not state claims against Jane Doe for her statements to law

enforcement or her testimony at his criminal trial. Consequently, there is no issue as to

Jane Doe’s argument that his Complaint infringes on her right to petition the government

for a redress of her perceived grievances.

       B. Mr. Khan set forth with particularity the circumstances giving rise to the
          complaint. There is probable cause, considering all valid defenses, that
          he will prevail on the merits of his complaint.

       Jane Doe fails to challenge the factual sufficiency of Mr. Khan’s complaint. Instead,

she disputes the facts that he has alleged. Regardless, Mr. Khan has alleged that he and

Jane Doe had consensual sexual intercourse in her Yale University dorm room, Compl.

¶¶ 43, 112, that she had actively pursued him with sexually provocative advances prior

to their sexual encounter, Compl. ¶¶ 53-54, and that she had invited him into her dorm

room with object of having sexual intercourse with him, Compl. ¶¶ 42-43, 54. Mr. Khan
       Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 11 of 14



has further alleged that Jane Doe concocted a claim of rape to excuse her behavior and

hide her shame and rage at Mr. Khan, who treated their sexual encounter as a one-night

stand instead of the beginning of a relationship. Compl. ¶¶ 43, 113, 115. Mr. Khan further

alleged that Jane Doe persisted in her false claims of rape against him through the UWC

proceedings to get him expelled from Yale. Compl. ¶¶ 77, 115, 119. It takes no magician

to infer that Mr. Khan has alleged that Jane Doe had full knowledge of that she was

making false statements of fact motivated by malice toward him. Consequently, these

allegations sufficiently state with particularity the facts that give rise to the instant

complaint.

      Jane Doe argues that Mr. Khan cannot establish probable cause because his

claims are time barred or that she has absolute immunity through quasi-judicial immunity.

As discussed previously herein, these arguments fail.

      Jane Doe’s final argument is to attempt to frame her defamatory statements as

statements of opinion that sexual assault occurred in an effort to argue that Mr. Khan

cannot show probable cause. The First Amendment offers no protection to a statement

that “(1) would reasonably have been perceived as an assertion of fact, (2) was false, and

(3) was made with knowledge or reckless disregard of its falsity.” Reuland v. Hynes, 460

F.3d 409, 414 (2006). Reckless disregard for the truth may be evidence from a speaker’s

“subjective awareness of probable falsity,” Gertz v. Robert Welch, Inc., 418 U.S. 323, 334

n.6 (1974), or “serious doubts as to the truth of his [speech].” St. Amant v. Thompson,

390 U.S. 727, 737 (1968).

      To suggest that Jane Doe’s statements are statements of opinion is to state that

every statement of fact is a statement of opinion. Mr. Khan alleged that Jane Doe
       Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 12 of 14



concocted a story – a blow by blow as it were – allegedly describing how he took

advantage of her sexually. Compl. ¶¶ 43, 113, 115. Her descriptions of the events of

Halloween night, 2015 were not statements of opinion and were definitely perceived as

assertions of fact by everyone who heard them: law enforcement, the state prosecutor,

the criminal court judge, the criminal jury, the media, the public, and Yale’s UWC

personnel.

       Mr. Khan has also alleged that these statements of fact were false, and a criminal

jury acquitted him less than a day after beginning deliberations because they could not

find Jane Doe’s version of events to be truthful. Compl. ¶¶ 52-54. Furthermore, whether

Jane Doe’s statements were false is a question of a fact for a jury to decide.

       Finally, Jane Doe cites Gambardella v. Apple Health Care, Inc. for the proposition

that Mr. Khan must show that she did not “believe, honestly and in good faith, in the truth

of [her] statements and whether [she] had grounds for such a belief.” 291 Conn. 620, 638

(2009). What Jane Doe conveniently omitted in her brief was the rest of the controlling

authority from Gambardella, which rests on United States Supreme Court precedent:

       Notably, however, a trial court is not required merely to accept a defendant's
       self-serving assertion that he published a defamatory statement without
       knowing that it was false…. As the United States Supreme Court aptly
       stated: “The defendant in a defamation action ... cannot ... automatically
       insure a favorable verdict by testifying that he published with a belief that
       the statements were true. The finder of fact must determine whether the
       publication was indeed made in good faith. Professions of good faith will be
       unlikely to prove persuasive, for example, where a story is fabricated by the
       defendant, is the product of his imagination, or is based wholly on an
       unverified anonymous telephone call.

Id. at 638-39 (citing St. Amant v. Thompson, 390 U.S. 727, 731-32 (1968)).

       Mr. Khan has alleged that Jane Doe fabricated her account of the events that took

place on Halloween night, 2015. Jane Doe provides no sworn testimony to the Court even
       Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 13 of 14



professing a good faith belief, relying wholly on her counsel’s assertion.2 Even if she did,

it would not be sufficient to tip the balance in her favor. Whether a belief is held in good

faith is a question of fact for a jury, and Mr. Khan has already succeeded in persuading

one jury after less than a day of deliberation that Jane Doe’s accusations are not credible.

       Consequently, for these reasons, the Court should deny Jane Doe’s anti-SLAPP

motion to dismiss.

       In the alternative, should the Court find that Mr. Khan needs to provide more

evidence, Mr. Khan respectfully requests the Court to hold an evidentiary hearing and

allow Mr. Khan to produce evidence to meet his evidentiary burden. See Conn. Gen. Stat.

§ 52-196a(e).

                                      CONCLUSION

       For the foregoing reasons, Mr. Khan respectfully requests the Court to deny Jane

Doe’s motion to dismiss in its entirety.



                                                 The Plaintiff

                                                 BY:
                                                 /s/ Norman A. Pattis /s/
                                                 NORMAN A. PATTIS
                                                 Pattis & Smith, LLC
                                                 Juris No. 13120
                                                 383 Orange Street, First FL.
                                                 New Haven, CT 06511
                                                 Tel. 203-393-3017
                                                 Fax 203-393-9745
                                                 npattis@pattisandsmith.com

2
  Jane Doe provides an unsworn declaration to the Court in support of her motion. See
Exhibit A to Jane Doe’s Memo In Support Of Mot. To Dismiss. There is no indication
that it was notarized even though it claims that she made the declaration under the penalty
of perjury.
       Case 3:19-cv-01966-KAD Document 31 Filed 06/02/20 Page 14 of 14




                                    CERTIFICATION


       I hereby certify that on June 2, 2020, a copy of the foregoing was filed

electronically. Notice of this filing was sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                                 BY:
                                                 /s/ Norman A. Pattis /s/
                                                 NORMAN A. PATTIS
                                                 Pattis & Smith, LLC
                                                 Juris No. 13120
